EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Benjamin Wigger, Reg. No. 67302, on 01/10/2022.

Please replace all previous claim listings with the following: 

(Currently Amended)  A method for operating a computing cluster that includes a plurality of host computing devices, the method comprising:
	at a management computing device having one or more processors and memory: 
	uniquely associating each of the plurality of host computing devices with one of a plurality of storage domains to generate a distribution of the plurality of host computing devices amongst the plurality of storage domains, wherein each of the plurality of host computing devices includes a physical processing resource and a physical storage resource;
	for each of the plurality of storage domains, aggregating the physical processing resource of each of the host computing devices associated with the storage domain to form a virtualized processing resource of the storage domain;

	based on the distribution of the plurality of host computing devices amongst the plurality of storage domains, employing the plurality of host computing devices to provide a plurality of virtualized machines (VMs), wherein each of the plurality of VMs is associated with one of the plurality of storage domains, is implemented by at least a portion of the virtualized processing resource of the associated storage domain, and has access to at least a portion of the virtualized datastore of the associated storage domain,
wherein a first VM of the provided plurality of VMs is associated with a first storage domain of the plurality of storage domains, is implemented by a first physical processing resource of a first host computing device associated with the first storage domain, and a fault occurring in the first VM is isolated from a second host computing device associated with the first storage domain.

(Original)  The method of claim 1, wherein an aggregation of the virtualized 
processing resource of each of the plurality of storage domains forms a processing resource pool of the computing cluster, an aggregation of the virtualized datastore of each of the plurality of storage domains forms a storage resource pool of the computing cluster, and the processing resource pool is disaggregated from the storage resource pool such that the processing resource pool and the storage resource pool form disaggregated sub-clusters of the computing cluster.

(Original)  The method of claim 1, further comprising:
	including an additional host computing device in the computing cluster, wherein the additional host computing device includes an additional processing resource and an additional storage resource;
	in response to a comparison between a configurable policy of the computing cluster and the distribution of the plurality of host computing device amongst the plurality of storage domains, associating the additional host computing device with a first storage domain of the plurality of storage domains;
	aggregating the additional processing resource of the additional host computing device and a first virtualized processing resource of the first storage domain to increase a processing capacity of the first virtualized processing resource of the first storage domain;
	aggregating the additional storage resource of the additional host computing device and a first virtualized datastore of the first storage domain to increase a storage capacity of the first virtualized datastore of the first storage domain;
in response to associating the additional host computing device with the first storage domain, updating the distribution of the plurality of host computing devices amongst the plurality of storage domains to include the association of the additional host computing device with the first storage domain; and
	based on the updated distribution of the plurality of host computing devices amongst the plurality of storage domains, employing the additional host computing device to implement an additional VM, wherein the additional VM is associated with the 

(Original)  The method of claim 1, further comprising:
	including an additional host computing device in the computing cluster, wherein the additional host computing device includes an additional processing resource and an additional storage resource;
	in response to a comparison between a configurable policy of the computing cluster and the distribution of the plurality of host computing devices amongst the plurality of storage domains, including an additional storage domain in the plurality of storage domains;
 	associating the additional host computing device with the additional storage domain;
	employing the additional processing resource of the additional host computing device to form an additional virtualized processing resource of the additional storage domain;
	employing the additional storage resource of the additional host computing device to form an additional virtualized datastore of the additional storage domain; 
in response to associating the additional host computing device with the additional storage domain, updating the distribution of the plurality of host computing devices amongst the plurality of storage domains to include the association of the additional host computing device with the additional storage domain; and

 
(Original)  The method of claim 1, further comprising:
in response to receiving a request for providing an additional VM associated with a first storage domain of the plurality of storage domains, identifying a first host computing device included in a portion of the plurality of host computing devices associated with the first storage domain, wherein identifying the first host computing device is based on a current utilization of the physical processing resource of each of the host computing devices included in the portion of the plurality of host computing devices associated with the first storage domain; and
employing a first physical processing resource of the first host computing device to implement the additional VM, wherein the additional VM is associated with the first storage domain, has access to at least a portion of a first virtualized processing resource and at least a portion of a first virtualized datastore of the first storage domain, and is provided with the plurality of VMs.

(Original)  The method of claim 5, wherein the portion of the first virtualized


(Original)  The method of claim 1, further comprising:
in response to receiving a request for providing an additional VM, identifying a first storage domain of the plurality of storage domain based on a current utilization of the virtualized datastores of each of the plurality of storage domains;
employing a first virtualized processing resource of the first storage domain to implement the additional VM, wherein the additional VM has access to at least a portion of a first virtualized datastore of the first storage domain and is provided with the plurality of VMs.

(Original)  The method of claim 7, further comprising:
in response to identifying the first storage domain, identifying a first host computing device included in a portion of the plurality of host computing devices associated with the identified first storage domain, wherein identifying the first host computing device is based on a current utilization of the physical processing resource of each of the host computing devices included in the portion of the plurality of host computing devices associated with the first storage domain; and
employing a first physical processing resource of the first host computing device to implement the additional VM.

(Canceled)  

(Currently Amended)  The method of claim 1 [[9]], wherein a first VM is
provided access to a second physical storage resource of the second host computing device.

(Original)  The method of claim 1, wherein each of the plurality of storage
domains is associated with a separate fault isolation policy that configures a fault isolation process for a portion of the plurality of host computing devices associated with the associated fault domain. 

(Original)  The method of claim 1, wherein each of the plurality of host
computing devices hosts a separate virtual machine monitor (VMM) that monitors and supervises a portion of the plurality of VMs that is implemented by the physical processing resource of the host computing device that hosts the VMM. 

(Original)  The method of claim 1, wherein a configurable management
model is implemented by the management computing device, and the management model is employed to manage the computing cluster. 

(Original)  The method of claim 13, wherein the configurable management
model enables configuring a default size of each of the plurality of storage domains.

(Original)  The method of claim 13, wherein the configurable management
model enables deploying, decommissioning, and recycling each of the plurality of VMs.

(Original)  The method of claim 1, wherein each of the plurality of host
computing devices implements a high availability (HA) module that has access to metadata associated with a portion of the plurality of VMs that is implemented by the host computing device.

(Original)  The method of claim 16, a first HA module implemented by a first
host computing device of the plurality of host computing devices is a HA master module, other HA modules implemented by each of the other host computing devices of the plurality of host computing devices are HA slave modules, and the HA master module is communicatively coupled to each of the HA slave modules. 

(Original)  The method of claim 17, wherein the HA master module has
access to metadata associated with each of the plurality of VMs via being communicatively coupled to each of the HA slave modules.

(Currently Amended)  A non-transitory computer-readable storage medium
storing one or more programs configured to be executed by a management computing device that operates a computing cluster that includes a plurality of host computing devices, the management computing device having one or more processors and memory, the one or more programs including instructions for:

for each of the plurality of storage domains, aggregating the physical processing resource of each of the host computing devices associated with the storage domain to form a virtualized processing resource of the storage domain;
for each of the plurality of storage domains, aggregating the physical storage resource of each of the host computing devices associated with the storage domain to form a virtualized datastore of the storage domain; and
based on the distribution of the plurality of host computing devices amongst the plurality of storage domains, employing the plurality of host computing devices to provide a plurality of virtualized machines (VMs), wherein each of the plurality of VMs is associated with one of the plurality of storage domains, is implemented by at least a portion of the virtualized processing resource of the associated storage domain, and has access to at least a portion of the virtualized datastore of the associated storage domain,
wherein a first VM of the provided plurality of VMs is associated with a first storage domain of the plurality of storage domains, is implemented by a first physical processing resource of a first host computing device associated with the first storage domain, and a fault occurring in the first VM is isolated from a second host computing device associated with the first storage domain.

(Currently Amended)  A distributed-computing system comprising:
a computing cluster that includes a plurality of host computing devices; and
a management computing device having one or more processors and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
uniquely associating each of the plurality of host computing devices with one of a plurality of storage domains to generate a distribution of the plurality of host computing devices amongst the plurality of storage domains, wherein each of the plurality of host computing devices includes a physical processing resource and a physical storage resource;
for each of the plurality of storage domains, aggregating the physical processing resource of each of the host computing devices associated with the storage domain to form a virtualized processing resource of the storage domain;
for each of the plurality of storage domains, aggregating the physical storage resource of each of the host computing devices associated with the storage domain to form a virtualized datastore of the storage domain; and
based on the distribution of the plurality of host computing devices amongst the plurality of storage domains, employing the plurality of host computing devices to provide a plurality of virtualized machines (VMs), wherein each of the plurality of VMs is associated with one of the plurality of storage domains, is implemented by at least a portion of the virtualized processing ,
wherein a first VM of the provided plurality of VMs is associated with a first storage domain of the plurality of storage domains, is implemented by a first physical processing resource of a first host computing device associated with the first storage domain, and a fault occurring in the first VM is isolated from a second host computing device associated with the first storage domain.

(New) The non-transitory computer-readable storage medium of claim 19,
wherein an aggregation of the virtualized processing resource of each of the plurality of storage domains forms a processing resource pool of the computing cluster, an aggregation of the virtualized datastore of each of the plurality of storage domains forms a storage resource pool of the computing cluster, and the processing resource pool is disaggregated from the storage resource pool such that the processing resource pool and the storage resource pool form disaggregated sub-clusters of the computing cluster.

(New) The distributed-computing system of claim 20, wherein an
aggregation of the virtualized processing resource of each of the plurality of storage domains forms a processing resource pool of the computing cluster, an aggregation of the virtualized datastore of each of the plurality of storage domains forms a storage resource pool of the computing cluster, and the processing resource pool is disaggregated from the storage resource pool such that the processing resource pool 

(New) A method for operating a computing cluster that includes a plurality of host computing devices, the method comprising:
	at a management computing device having one or more processors and memory: 
	uniquely associating each of the plurality of host computing devices with one of a plurality of storage domains to generate a distribution of the plurality of host computing devices amongst the plurality of storage domains, wherein each of the plurality of host computing devices includes a physical processing resource and a physical storage resource;
	for each of the plurality of storage domains, aggregating the physical processing resource of each of the host computing devices associated with the storage domain to form a virtualized processing resource of the storage domain;
	for each of the plurality of storage domains, aggregating the physical storage resource of each of the host computing devices associated with the storage domain to form a virtualized datastore of the storage domain; and
	based on the distribution of the plurality of host computing devices amongst the plurality of storage domains, employing the plurality of host computing devices to provide a plurality of virtualized machines (VMs), wherein each of the plurality of VMs is associated with one of the plurality of storage domains, is implemented by at least a portion of the virtualized processing resource of the associated storage domain, and 
wherein an aggregation of the virtualized processing resource of each of the plurality of storage domains forms a processing resource pool of the computing cluster, an aggregation of the virtualized datastore of each of the plurality of storage domains forms a storage resource pool of the computing cluster, and the processing resource pool is disaggregated from the storage resource pool such that the processing resource pool and the storage resource pool form disaggregated sub-clusters of the computing cluster.

(New)  The method of claim 23, wherein a first VM of the provided plurality of
VMs is associated with a first storage domain of the plurality of storage domains, is implemented by a first physical processing resource of a first host computing device associated with the first storage domain, and a fault occurring in the first VM is isolated from a second host computing device associated with the first storage domain.

(New)  A distributed-computing system comprising:
a computing cluster that includes a plurality of host computing devices; and
a management computing device having one or more processors and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
uniquely associating each of the plurality of host computing devices with one of a plurality of storage domains to generate a distribution of the plurality of 
for each of the plurality of storage domains, aggregating the physical processing resource of each of the host computing devices associated with the storage domain to form a virtualized processing resource of the storage domain;
for each of the plurality of storage domains, aggregating the physical storage resource of each of the host computing devices associated with the storage domain to form a virtualized datastore of the storage domain; and
based on the distribution of the plurality of host computing devices amongst the plurality of storage domains, employing the plurality of host computing devices to provide a plurality of virtualized machines (VMs), wherein each of the plurality of VMs is associated with one of the plurality of storage domains, is implemented by at least a portion of the virtualized processing resource of the associated storage domain, and has access to at least a portion of the virtualized datastore of the associated storage domain,
wherein an aggregation of the virtualized processing resource of each of the plurality of storage domains forms a processing resource pool of the computing cluster, an aggregation of the virtualized datastore of each of the plurality of storage domains forms a storage resource pool of the computing cluster, and the processing resource pool is disaggregated from the storage resource pool such that the processing resource pool and the storage resource pool form disaggregated sub-clusters of the computing cluster.

(New) The distributed-computing system of claim 25, wherein a first VM of
the provided plurality of VMs is associated with a first storage domain of the plurality of storage domains, is implemented by a first physical processing resource of a first host computing device associated with the first storage domain, and a fault occurring in the first VM is isolated from a second host computing device associated with the first storage domain.

(New) A non-transitory computer-readable storage medium storing one or
more programs configured to be executed by a management computing device that operates a computing cluster that includes a plurality of host computing devices, the management computing device having one or more processors and memory, the one or more programs including instructions for:
uniquely associating each of the plurality of host computing devices with one of a plurality of storage domains to generate a distribution of the plurality of host computing devices amongst the plurality of storage domains, wherein each of the plurality of host computing devices includes a physical processing resource and a physical storage resource;
for each of the plurality of storage domains, aggregating the physical processing resource of each of the host computing devices associated with the storage domain to form a virtualized processing resource of the storage domain;

based on the distribution of the plurality of host computing devices amongst the plurality of storage domains, employing the plurality of host computing devices to provide a plurality of virtualized machines (VMs), wherein each of the plurality of VMs is associated with one of the plurality of storage domains, is implemented by at least a portion of the virtualized processing resource of the associated storage domain, and has access to at least a portion of the virtualized datastore of the associated storage domain,
wherein an aggregation of the virtualized processing resource of each of the plurality of storage domains forms a processing resource pool of the computing cluster, an aggregation of the virtualized datastore of each of the plurality of storage domains forms a storage resource pool of the computing cluster, and the processing resource pool is disaggregated from the storage resource pool such that the processing resource pool and the storage resource pool form disaggregated sub-clusters of the computing cluster.

(New) The non-transitory computer-readable storage medium of claim 27,
wherein a first VM of the provided plurality of VMs is associated with a first storage domain of the plurality of storage domains, is implemented by a first physical processing resource of a first host computing device associated with the first storage domain, and a .

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, “Administering VMware Virtual SAN”, VMware, 2017 (hereafter VMware 2017) teaches Consider a cluster that contains four server racks, each with two hosts. If the Number of failures to tolerate is set to one and fault domains are not enabled, Virtual SAN might store both replicas of an object with hosts in the same rack enclosure. In this way, applications might be exposed to a potential data loss on a rack-level failure. When you configure hosts that could potentially fail together into separate fault domains, Virtual SAN ensures that each protection component (replicas and witnesses) is placed in a separate fault domain. If you add hosts and capacity, you can use the existing fault domain configuration or you can define fault domains.
KOLESNIK et al. Pub. No US 2019/0056877 A1 (hereafter Kolesnik) teaches a host system executing multiple virtual machines that is associated with multiple storage domains may be identified. Storage domain data may be received that includes utilization of each of the multiple storage domains by the multiple virtual machines. It may be determined that the utilization of a first storage domain of the multiple storage domains by the virtual machines satisfies a threshold utilization. In response to determining that the utilization of the first storage domain satisfies the threshold 
Mahadevan Pub. No. US 2020/0403985 A1 (hereafter Mahadevan) teaches identifying a plurality of fault domains based on network information and the enclosure information, each fault domain includes one or more computing nodes impacted by at least one of a corresponding network fault event and a corresponding enclosure fault event, and selecting a first computing node and a second computing node for federating the cluster, the first computing node is from a first fault domain and the second computing node is from a second fault domain.
Neither VMware 2017 nor Kolesnik nor Mahadevan, anticipate or render obvious the combination set forth in the independent claims. That is, the claims require host computing devices that are distributed across a plurality of storage domains wherein each host computing device is uniquely associated with a storage domain of the plurality of storage domains. Further, in each storage domain the processing capacity and the storage capacity of the host computing devices associated with that storage domain are aggregated. Further, despite this aggregation of resources, in an embodiment, when a fault occurs, the fault, for example from a first virtual machine within a first storage domain executing on a first host computing device, may be isolated from a second host computing device associated with the first storage domain. Moreover, in another embodiment, despite the aggregation of resources, the processing resources and memory resources are disaggregated into their own pools thus creating disaggregated sub-cluster, which thus provide the capability to isolate a potential fault in 
The aforementioned limitations and reasons are in conjunction with all other claim limitations and the structure and environment which are not specifically recited in the quotes or expounded upon in the reasons. The Notice of Allowability is based on the totality of the claims. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRADLEY A TEETS/Primary Examiner, Art Unit 2195